N out on, C. J.
William H. Frederick, on the third of March, 1875, died intestate, owning, in Caldwell county one hundred and sixty acres of. land, and leaving a widow, who is the plaintiff in this suit. Defendant, Henderson, administered on the estate, and filed his petition in the probate court to have the homestead of plaintiff in said land set apart to her, and for the sale of the land for the payment of debts. Commissioners were appointed, who set apart ninety acres of said land as the homestead of plaintiff; their report was approved and the administrator ordered to sell the land subject to the homestead right of the widow; in obedience to this order the land was sold on the twenty-fourth of June, 1878, to defendant, Crawford, for the sum of five hundred and five dollars. Afterwards,' on the twelfth of June, 1879, plaintiff sold and conveyed by quit-claim deed her interest in said land to said Crawford for three hundred and thirteen dollars ; and thereafter, in March, 1880, Crawford sold and conveyed said lands to defendant, Henderson. On the ninth of April, 1883, plaintiff commenced this suit, and avers in her petition that, at the time she made the quit-claim deed, she intended to sell, and Crawford intended to buy, only her life estate in said land, and that both of them believed at the time that plaintiff only had a life estate in said homestead, and that defendant, Henderson, bought said land of Crawford with full notice and knowledge of tlie fact, *102that, in selling her interest in said land to defendant, Crawford, she intended to sell and convey only a life estate therein. The prayer of the petition is, that the quit-claim deed to Crawford be so reformed as to show that she only conveyed to him a life estate in the premises.
The answer of defendant, Henderson, after denying that he purchased the land of Crawford with notice that plaintiff intended to sell only a life interest to said Crawford, avers that he bought it in good faith, paid nine hundred dollars for it, which was its full value, and had made valuable improvements since his purchase, with the knowledge of plaintiff, amounting to seven or eight hundred dollars. Defendant, Crawford, in his answer, denies every allegation of the petition, except that plaintiff is the widow of Frederick, deceased; that Henderson was the administrator, and as such sold the land to him and one Smith, and that plaintiff by quitclaim deed conveyed her estate in the lands to him, and that he thereafter conveyed the land to Henderson for a valuable consideration. The circuit court gave judgment for defendants and plaintiff brings the - case here by writ of error.
Under any view which can be taken of the case, it is clear that before the relief asked by plaintiff could be granted, the burden was on her to show by clear, strong, and unequivocal evidence, that, at the time plaintiff made the quit-claim deed to Crawford, not only that she intended only to convey a life-time interest, but that Crawford intended to buy only a life interest in the land, and that Henderson purchased the land of Crawford with knowledge of that fact. Moddrel v. Riddle, 82 Mo. 31, and cases cited. That plaintiff failed in her evidence to come up to this requirement is apparent from the record, which shows that she and her son were the only witnesses introduced on her behalf.
While the testimony of plaintiff shows that Hender*103son had told her she had only a life interest in the homestead, she does not state that she offered to sell only such interest to Crawford, and oh her cross-examination testified as follows : “Dr. Crawford paid me two hundred and fifty dollars and an account of sixty-three dollars for the land. I asked him if that was the best he could do and he said that it was. I told him I would take it. Nothing was said about my interest in the land. I supposed my interest was but a life-time interest, and supposed he understood it that way. I do not remember that he said anything showing that he understood it that way. I first spoke of selling place to Crawford once when Crawford was at Henderson’s. I asked him if he would not buy the land. ■ Don’t remember of him referring me to George Smith. Next spoke tó him about selling the place at his store in Mirabile. I told him I wanted to sell the land. We talked about it a short time — about five minutes. I did not tell him what my interest was in the land. He did not say what he thought my interest was. I just offered to sell. Nothing said about the price at that time.. Next conversation was at my son’s house on the day of sale.” Reexamination: “The land, I suppose, was worth fifteen hundred dollars. At the time I made the deed to it there was ninety acres of it.”
Noah Frederick testified as follows : “X am 42 years old. Know the land. Father-died March 3, 1874. Mother made sale of land to Crawford while at my house. I talked with Crawford about the trade between him and mother. My father’s death occurred in 1874 or 1875. I don’t remember which year it was. My mother sold only her life estate to Crawford.. I can’t relate conversation between me and Crawford in relation to selling him the land. The land was worth twelve hundred dollars, . Think mother and him talked over the trade before I had any talk with him about it. It was my understanding that mother was selling but a *104life estate. I suppose Crawford understood it that way. I do not remember any conversation between us in which I said her interest was but a life interest, or any in which Crawford pretended to say what her interest was. I think I wrote deed from mother to Crawford at Crawford’s store.” Cross-examination: “I do not remember exactly what passed between myself and Crawford. I did not tell him mother’s interest was but for life only, supposed he understood she claimed only a life estate. I think I delivered the deed after it was executed.”
Crawford testified that, when the land was sold by the administrator, that he bought it, paid five hundred and five dollars for it; supposed he would get some interest through the deed; did not know what the interest was ; that he afterwards sold to Henderson for nine hundred dollars; that the place was worth eight hundred dollars; that he told Henderson that he had bought Mrs. Frederick’s place and that he had a good title. . He further testified that, in the negotiations with Mrs. Frederick, she offered to sell him the land, and never mentioned what her interest in it was; that he never asked ; that he supposed she had an interest in it, and that if he got her interest he would then have all the title to it.
Henderson testified that he had said to Mrs. Frederick that she had a life-time interest in the land, but that he did not pretend to advise her as to what her interest was; that when he bought the land of Crawford, did not know anything of the terms of sale between Mrs. Frederick and Crawford, or anything to create a suspicion in his mind of Crawford having obtained any advantage over her, or that she might have made a mistake in deeding the land and conveying more than she intended ; that Mrs. Frederick never said anything to him as to what she thought her interest was, and that he did not know that she made any claim to the land till *105long after lie bought it and had made valuable improvements ; that he paid about two hundred dollars more than the land was worth because it lay between two other pieces owned by him. .
This evidence fails to come up to the measure of proof required to justify a court in correcting an alleged mistake and reforming a deed. The plaintiff does not testify that she offered to sell Crawford a life interest only in the land, but states that she offered to sell him the land ; that nothing was said by her to indicate that she offered to sell only a life estate, and nothing was said by Crawford to indicate that he believed he was only ■ buying a life interest. Her statement that she supposed she only had. a life interest, and that she supposed Crawford understood it that way, is not such clear, positive, and unequivocal evidence as is required in such cases. Crawford, in his evidence, so far from admitting that he believed he was only buying a life interest, claims that he was buying all the title she had. Besides this, there is not satisfactory evidence that Henderson, when he bought of Crawford, had any notice of the alleged mistake in the deed made by plaintiff to Crawford.
The judgment, we think, is for the right party, and is hereby affirmed.
All concur, except Judge Ray, absent.